Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed September 8th, 2022 has been entered.  Claims 1 and 3 – 21 are currently pending.  Claim 2 is cancelled.  Claims 14 – 20 are withdrawn from consideration as being drawn to a non-elected invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3 – 7, 10 – 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US-5922392-A) in view of Cho (US-6187367-B1), Finocchiaro (US-5584937-A), and Anderson (WO-1996012606-A1) with evidence from the instant specification.
Regarding claims 1, 3, 6, and 7, Kelly teaches a matrix of fibers with inclusion bodies dispersed in the matrix [Col 2, line 39 – 33]. The fibers are proteinaceous fibers with a protein content greater than 50 wt% [Col 2, lines 36 – 38]. The inclusion bodies comprise insoluble salts, including calcium salts [Col
3, lines 43 – 44]. In particular, calcium carbonate (CaCO3) can be used [Table 8]. Calcium carbonate
meets the mineral material of claim 3. The concentration of salt added, and therefore the concentration
of inclusion bodies in the matrix, is 5.0% [Example 9]. The inclusion bodies are 1 – 100 μm in size [Col 4,
lines 5 – 7]. The instant specification describes an emulsion as comprising a protein and insoluble
particles [0008]. Kelly teaches the matrix in a variety of forms, including a slurry or dough that can be
used for making a food product [Col 2, lines 29 – 33; Col 4, lines 15 – 17]. Therefore, it would have been
obvious for a person having ordinary skill in the art to combine the proteinaceous fibers and insoluble
CaCO3 particles of Kelly so as to create an emulsion for making a food product as claimed.
	Kelly teaches the use of a polymer in the inclusion body [Col 3, lines 45 – 49].  Kelly does not teach the use of starch or heat resistant starch specifically.  It is understood that starch is a polymer of glucose molecules.
	Kelly does not teach the creation of an emulsion or the insoluble particles having a bulk density of about 0.5 g/cm3 to about 5 g/cm3 and a specific surface area of about 1 m2/g to about 20 m2/g.
	Cho teaches mixing modified food starch with meat to create a meat emulsion [Col 9, lines 51 – 59].  The modified food starch can be made from corn [Col 6, lines 34 – 36].  Modified starches exhibit decreased gelling strength and are resistant to forming gels, requiring higher temperatures [Col 6, lines 42 – 45].    Heat resistant starch is being understood to mean the modified starch of figure 5 and example 2 in the instant specification.
	It would have been obvious to use the modified starch of Cho as the polymer in the inclusion bodies of Kelly as this would provide the predictable result of a weak gel in a protein emulsion that forms at a higher temperature.  High gel strengths provide cooked meat emulsions with a firm texture [Col 9, lines 14 – 17].  Therefore, it is reasonable to conclude that low gel strengths would provide a softer texture which may be desired in various applications.
	Regarding the bulk density of the insoluble particles, Finocchiaro teaches that a glassy state is created when water is removed from starch before retrogradation can occur [Col 8, lines 43 – 46].  The resulting product is a free-flowing powder with a lower bulk density and is more readily hydrated [Col 8, lines 61 – 64].  Starch in the glassy state is suitable for use as a fat replacement in food [Col 8, lines 39 – 42]. This allows the amount of the starch in the glassy state to affect the water uptake of the particles.
	It would have been obvious to a person having ordinary skill in the art to adjust the amount of starch in the glassy state, and therefore the bulk density, to the desired degree so as to reach the desired hydration of the insoluble particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding the specific surface area of the insoluble particles, Anderson teaches specific surface area having an effect on the amount of water held by the particles. Particles with greater specific surface area hold more water [pg 62, lines 7 – 9].  This then inhibits the water-induced gelation of the surrounding material [pg 17, lines 19 – 21].  Anderson uses a specific surface area of 0.15 – 50 m2/g [pg 62, lines 11 – 14].  The values of Anderson encompasses the claimed values therefore making them obvious over the prior art.
	It would have been obvious to a person having ordinary skill in the art to use the specific surface area of Anderson with the insoluble particles of Kelly so as to limit the amount of water that is absorbed and removed from the gelation reaction.  Additionally, it would be obvious to optimize the specific surface area to achieve the desired water uptake/hydration of the starch.  
Regarding claims 4 and 5, Kelly teaches the use of CaCO3 but not the use of calcite or specifically rhombohedral or scalenohedral calcite. Because Kelly points to CaCO3 in general, it would have been obvious to have utilized any form of CaCO3 in the absence of convincing arguments or evidence that the claimed forms provide an unexpected result.
Regarding claim 10, Kelly teaches extruding the fiber matrix with a moisture content of 40 – 50
wt% [Col 4, lines 21 – 22]. The protein content is > 50 wt% [Col 2, line 36 – 38]. While the protein
content range of the prior art is not the same as that of the claim, in the case where the claimed ranges
“overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re
Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934
(Fed. Cir. 1990).
Kelly teaches that the amount of fat in the emulsion affects the effort needed to chew the food
[Col 8, line 33 – 37]. Compared to the control with no fat, the samples with fat required less force to
chew [Table 4]. Therefore, the prior art has established a relationship between fat content and
chewability. It would have been obvious to one having ordinary skill in the art at the time of effective
filing of the invention to modify the fat content of the emulsion so as to get the desired chewability of
the food, since it has been held that where the general conditions of a claim are disclosed in the prior
art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.
Regarding claims 11 and 12, Kelly teaches the fiber matrix comprising vegetable, legume, cereal,
animal, fish, or fungal protein [Col 2, lines 36 – 41]. Therefore, it would have been obvious to have
included a meat or vegetable protein as claimed in the fiber matrix of Kelly as Kelly teaches a variety of
proteins, and combinations thereof, to be included.
Regarding claim 13, Kelly teaches extruding the fiber matrix to create bundles of aligned fibers
[Col 2, lines 34 – 43]. However, Kelly does not explicitly teach a lamellar structure.
The instant specification teaches that the meat analog is extruded to provide the fibrous and
lamellar structure [0070]. The prior art of Kelly also teaches forming a meat analog structure by
extruding a protein matrix [col. 4 lines 18-27]. Therefore, the meat analog product of Kelly is considered
to have a fibrous and lamellar structure as claimed.
The courts have held that where the claimed and prior art products are identical or substantially
identical, or are produced by identical or substantially identical processes, the PTO can require an
applicant to prove that the prior art products do not necessarily or inherently possess the characteristics
of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima
facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its
fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art
products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding claim 21, Kelly teaches the use of inorganic magnesium salts in the inclusion bodies [Claim 9], [Col 3, lines 43 – 44].  As magnesium oxide is an inorganic salt of magnesium, it would have been obvious for a person having ordinary skill in the art to use magnesium oxide in the insoluble particles of Kelly.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Cho, Finocchiaro, and Anderson , as applied to claim 1 above, and further in view of Cornelius (US-20030203019-A1).
Regarding claims 8 and 9, Kelly, Cho, Finocchiaro, and Anderson teaches an inclusion body inside a fiber matrix, but not a coating for the inclusion body or what the coating is made of.  Cornelius teaches the creation of a coated conditioner comprising stearic compounds that are used to promote the free-flow of particles in food products [0013].  A coated conditioner is a compound covered at least partially in a specified coating [0010].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the stearate covering of Cornelius to the particles of Kelly to prevent the particles from sticking to each other.

Response to Arguments
Applicant’s arguments, filed September 8th, 2022, have been fully considered.
Applicant’s arguments concerning the rejection of claims 1 and 3 – 13 under U.S.C. 103 have been found not persuasive.
Applicant argues that Kelly and Cho do not teach using starch in the insoluble particles, nor teach any expectation of success without hindsight [pg 5, ¶6].  The Examiner points out that the references do not have to explicitly teach an expectation of success.  Cho only needs to teach the motivation for a person having ordinary skill to want to try using starch.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the examples of Kelly do not teach that starch would work as a polymer in the invention of Kelly [pg 6, ¶2].  The Examiner points out that examples are not meant to include all possible embodiments of the invention nor is there an expectation that the primary reference would teach the use of the secondary reference material.  If it did, there would be no reason to have a secondary reference.
Applicant argues that Cho’s teaching combining starch with meat in an emulsion and not as part of inclusion bodies [pg 6, ¶5].  The Examiner points out that the Instant Specification says a meat emulsion is made of proteins and insoluble particles [0008].  Since starch is not a protein, the starch would be understood to be a part of the insoluble particles that make up the emulsion.  Furthermore, Cho teaches a motivation for including starch in the particles.  Cho does not teach the specific combination of starch and minerals but rather that starch is known to be used in meat products and there is a reason to combine the two.
Applicant argues that the results of adding starch to the insoluble particles would not be predictable [pg 7, ¶1].  The Examiner points out that Kelly teaches the addition of polymers to the insoluble particles and that starch is known to be used in meat formulations.  It would have been obvious to try the inclusion of starch, based upon its known characteristics and use in meat emulsions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799